Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
REASONS FOR ALLOWANCE 
	In interpreting the claims, in light of specification and the terminal disclaimer filed on 9/20/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
	The following is an examiner's statement of reasons for allowance: The prior art singly or in combination does not teach receiving by a Platform as a Service (PaaS)layer a first message from an Infrastructure as a Service (IaaS) layer manager that indicates a resource status associated with each of a plurality of resources of an IaaS layer, the resource status comprising an indication of utilization of each of the plurality of the resources of the IaaS layer; identifying, by a platform configuration module of a PaaS layer manager, a resource among the plurality of resources in the IaaS layer that is an identified resource of the IaaS layer, wherein the identifying is in view of whether the resource status in the first message indicates that the identified resource of the plurality of resources of the IaaS layer is underutilized; and transmitting by the PaaS layer manager, a second message directing the IaaS layer to instantiate a platform service on the identified resource in the IaaS layer.
 
Allowable Subject Matter
	Claims 1-20 are allowed.

The prior art does not teach the cited limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272- 1563. The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates can be reached on (571) 272 3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 
/RONAK PATEL/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458